Citation Nr: 1707857	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability, to include pseudofolliculitis barbae (PFB).  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a kidney disorder, characterized as infections.  .  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of service connection for a skin disability, to include PFB, and pes bilateral planus were previously denied in an unappealed September 1971 rating decision.  Service connection for pes planus has also been denied service times since then, including in a June 1984 Board decision.  The Board finds that the disabilities claimed and denied in the prior decisions and the current claim are the same as the Veteran has identified the same disability in each claim and identified the same in-service treatment as evidence of the onset of each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the skin disability and pes planus disabilities adjudicated in the prior decisions.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 
23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO or Board level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2012 VA Form 9, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits for each of the disabilities on appeal.  The file does not demonstrate that records associated with SSA disability benefits have been requested or obtained.  

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, and the Veteran has stated that they are relevant to the issues on appeal, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, 590 F.3d 1371, 1320 (2010) (VA is required to obtain SSA records when they may be relevant to the claim).  

In addition, the Veteran claims that his currently diagnosed PTSD is due to an in-service stressor where several fellow service members died as a result of a viral outbreak.  An August 2009 VA treatment record authored by a licensed clinical social worker diagnosed PTSD based on the reported stressor and his fear that he would die from that virus.  There is no evidence that the RO has attempted to verify this stressor despite the fact that the Veteran reported that this stressor took place during February or March 1970 while he was training at Fort Bragg.  The Board finds that there is sufficient information provided in order to attempt to verify the Veteran's in-service stressor.  This must be done before the claim can be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c) (2016).  A response should be sought from the SSA District Office to which the Veteran's records were reportedly sent, if relevant.

2.  Take all necessary and appropriate steps to verify the Veteran's claimed stressor, namely a viral outbreak in February or March 1970, including a request to the Joint Service Records Research Center (JSRRC) and other appropriate source.  

3.  The RO should undertake all additional development it deems necessary, to include any VA examinations.  

4.  Then, readjudicate the claims on appeal.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




